DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/21 has been entered.

Response to Amendment
 	The amendment received on 11/22/21 has amended claims 1 and 39 sufficiently to overcome the claim objection, 112 1st paragraph rejection, and 112 2nd paragraph rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shirt, dress, coat, jacket, sweatshirt, and sweater with the texture applied to the collar and other portion(s) of the body must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12, 13, 37 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vincent (WO 2010/045499) in view of Powers (US 2006/0041275).
 	In regard to claim 1, Vincent teaches a method for designing a tactile stimulation garment for providing tactile stimulation, to a baby (Fig 4 shows baby and garment: page 3, lines 8-10), the garment being an item of clothing made primarily for wearing, the method comprising: providing the garment (page 3, lines 8-10), the garment being an item of clothing designed for wearing in fixed positional arrangement relative to body regions of said baby at said stage of development (page 3, lines 8-10) and the garment being one member of the group consisting of: a sleeved garment, a garment having legs, a garment having a neck opening within shoulders, a shirt, a dress, an overall, a coat, a jacket, a sweatshirt, and a sweater (page 3, lines 8-10: garment can be shirt or dress), said garment having a collar and a plurality of surfaces (page 3, lines 8-10; dresses, and shirts would have collars); observing involuntary baby movements (design is based upon developmental stage which would include observing the baby and their developmental level: see claims 1, 3 and 4 detailing this), and finding locations on said garment when worn which correspond to body locations observed to be more frequently reached by said involuntary movements (determining the stage of development would include observing a baby and all their movements including voluntary and involuntary movements, the garment locations are designed based upon developmental stage: see claims 1, 3 and 4); selecting at least one of said more frequently reached locations as a selected location on said garment to serve as a tactile stimulating surface of said garment (claim 1 and page 3, lines 13-26 through page 4, lines 1-5); and applying a texture to a surface at said location to provide a textured surface (page 3, lines 19-26 through page 4, linesl-5), said texture being applied differing from a surrounding texture of a remainder of said garment (claim 1 and background of invention), said textured surface providing said tactile stimulating surface on said garment to form said tactile stimulation garment (claim 1). 

 	Powers teaches a baby garment with a collar having a textured surface applied thereto for teething that is positioned to be reached and touched by a chin or cheek of the baby in which involuntary movements shows (see paragraphs 0044-0045, textured teething apparatus can be applied to any baby’s clothing around the collar: figure 28 and paragraph 0028). The texture of Powers is capable of being touched by the baby’s cheeks, chin, tongue or lips through both voluntary movements and involuntary movements as they are made by the user (paragraph 003, 010 and 045).
 	It would have been obvious to one having ordinary skill in the art to have provided the baby garment of Vincent with a textured teething collar as taught by Powers, since the garment of Vincent provided with a textured teething collar would provide a means for the baby to sooth teething pain during use of the stimulating garment and would also provide a tactile stimulating collar surface capable of being reached or touched during involuntary movements as they are made by the user. Typically, babies start teething anywhere from 3-6 months of age and continue teething well beyond 1 year old. It would be advantageous for the stimulating garment of Vincent that is worn by babies in this teething time period to have a means to soothe their teething pain while also allowing for developmental stimulation as appropriate. Applicant’s invention, Vincent, and Powers are all in the same field of endeavor teaching baby garments with some interactive texture.
 	Further, Vincent teaches that the textured stimulation can be applied to a location on a garment as deemed appropriate based upon motor skills of the baby (page 3, lines 10-12). Powers teaches a textured surface applied to different areas of baby clothing for stimulation 

 	In regard to claim 12, Vincent teaches further comprising selecting a visual stimulating element for integrating thereof with said tactile stimulating surface (page 3, lines 18-26 through page 4, lines 1-3).

 	In regard to claim 13, Vincent teaches further comprising integrating at least one of a visual stimulating element or a smell with said tactile stimulating surface (page 3, lines 18-26 through page 4, lines 1-3).
In regard to claim 37, Vincent fails to specifically teach said selecting at least one location in accordance with statistics showing areas most frequently touched by involuntary movements of baby.
It would have been obvious to one of ordinary skill in the art to have selected the locations during product development and design, based upon many different factors including statistics of areas most frequently touched by involuntary movements of babies with underdeveloped motor skills and locations based upon the developmental stage of the baby, since statistics and developmental stage of the baby are both methods to identify the proper location for the stimulation. Vincent teaches a garment designed with tactile stimulating surfaces that are located to be easily reached and grasped by a user in voluntary or involuntary movements based upon the child’s development.
 Applicant states in the specification of page 9, lines 16-25:

Alternatively, the garment can include marking indicating locations thereon which are recommended for attaching thereto the tactile stimulating surfaces. These locations can be selected by the garment designer for example in accordance with statistics showing areas which are most frequently touched by babies. It is appreciated that determining the desired location for mounting the tactile stimulating surface 32 thereon can be carried out in accordance with the age of the user and his/her level of motor skills and development. For example, the garment can be a child garment, and the locations thereon can be selected such that the child can naturally access and touch the tactile stimulating surface 32 during the course of the day, for example while sitting on the floor and playing.

 	The above details that the locations "can be selected by the garment designer for example in accordance with statistics showing areas which are most frequently touched by babies", it does not require that it has to be selected based upon statistics of involuntary movements. As long as, the tactile stimulating surface locations are designed to be located based upon the user's age and level of motor skill development, it reads on the invention as disclosed of designing a garment. 
 	In regard to claim 39, Vincent teaches a method for designing a garment, the garment being arranged for wearing in a fixed positional arrangement relative to a wearer (garment: page 3, lines 8-10), the wearer being a baby (Fig 4 details a baby) the garment having a first plurality of surfaces (see claims 1 and 3), the method comprising: providing the garment specifically for wearing by said baby (page 3, lines 8-10), the garment having a collar and being one member of the group consisting of: a sleeved garment, a garment having legs, a garment having a neck opening with shoulders, a shirt, a dress, an overall, a coat, a jacket, a sweatshirt, and a sweater (page 3, lines 8-10, dresses and shirts have collars), said wearing being at successive times 
 	However, Vincent fails to specifically teach the textured material being located on the collar of the garment so that a baby’s checks or chin are capable of touching the textured collar. However, Vincent does teach that the textured stimulation that can be applied to a location on a garment as deemed appropriate based upon motor skills of the baby (page 3, lines 10-12).
 	Powers teaches a baby garment with a collar having a textured material applied thereto for teething that is positioned to be reached and touched by a chin or cheek of the baby (see paragraphs 0044-0045, textured teething apparatus can be applied to any baby’s clothing around the collar: figure 28 and paragraph 0028). The texture of Powers is capable of being touched by the baby’s cheeks, chin, tongue or lips through both voluntary movements and involuntary movements as they are made by the user (paragraph 010, 003 and 045).
 	It would have been obvious to one having ordinary skill in the art to have provided the baby garment of Vincent with a textured teething collar as taught by Powers, since the garment 
 	Further, Vincent teaches that the textured stimulation that can be applied to any location on a garment as deemed appropriate based upon developmental stages and movements of the baby (page 3, lines 10-12). Powers teaches a textured surface applied to different areas of baby clothing for stimulation including the collar. It would have been obvious to one having ordinary skill in the art to have provided the textured stimulation elements of Vincent along a collar of the garment as taught by Powers, since the textured stimulation elements provided along the collar of Vincent would provide stimulation means in close contact to a user’s head and face for even greater areas of stimulation and interaction. 

 	Claims 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vincent (WO 2010/045499) and Powers (US 2006/0041275) and in further view of Rocher (FR 2,824,707).
 	Vincent and Powers teach a method for designing a garment as described above in claim 1. However, Vincent and Powers fail to teach the selected location surface being repeatedly detachable and attachable to said garment.
 	In regard to claim 9, Rocher teaches a garment that has selected location surfaces that are repeatedly detachable and attachable to said garment (see English abstract and figures 1, 2 and 4).  


 	In regard to claim 10, the combined references teach selecting a second one of said more frequently reached locations (Vincent: both sleeve ends 150 in figure 4), wherein said textured surface being repeatedly detachable and attachable includes two or more tactile stimulating surfaces one of said two or more tactile stimulating surfaces being configured to be selectively attached at a time of use to said second selected location (Rocher teaches attachable and detachable surfaces: see English abstract and figures 1, 2 and 4), said second selected location also being readily reachable in involuntary movements by a hand or tongue or cheeks or lips of said one of said baby when said baby is wearing said garment (Vincent: see figure 4, identifier 150).
  	
 	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vincent (WO 2010/045499) and Powers (US 2006/0041275) and in further view of Sugimoto (US 4,419.396).
Vincent and Powers teach a garment as described above in claim 1. However, Vincent and Powers fail to teach a smell for integrating thereof with said tactile stimulating surface.
In regard to claim 11, Sugimoto teaches selecting a smell for integrating thereof with a tactile stimulating surface (column 3, lines 42-65).
. 

Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive. 
Applicant remarks that Vincent fails to teach a collar with a textured surface, but teaches a garment with a textured surface for involuntary movements and Powers teaches a collar with texture but teaches it for voluntary movements not involuntary movements as claimed. Therefore, Vincent and Powers fail to teach a collar with tactile surface for involuntary movements.
 	Vincent does teach a shirt or dress garment which would inherently include a collar (the portion surrounding the neck opening) and the tactile/textured surface able to be located as desired based upon motor skill development (Vincent: page 3, lines 8-12). However, Vincent is silent to the tactile location being specifically on a collar of a garment. Powers has been used to teach the ability to place tactile stimulating surfaces along portions of a garment as desired, including the collar (Powers: paragraph 0037 and 0045). However, Powers does fail to teach the involuntary movements of the baby interacting with these patches of tactile stimulating surfaces. However, these surfaces would be interacted with based upon the baby’s involuntary movements as they occur near the collar of the garment. The method requires providing the texture on the collar that is reachable by involuntary movements. The textured patches of Powers located on the collar of Vincent would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



Primary Examiner, Art Unit 3765